45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Antonio B. SAMPANG, Plaintiff Appellant,v.DEPARTMENT OF STATE POLICE FOR COMMONWEALTH OF VIRGINIA;Tim M. Price, Special Agent, Department of State Police;Drug Enforcement Administration;  Kate D. Powell, SpecialAgent, Drug Enforcement Administration;  Sandra D. Barton,Investigator, Commonwealth Of Virginia, Department of HealthProfessions;  United States of America, Defendants Appellees.
No. 93-6910.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1994Decided:  December 28, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-545)
Antonio B. Sampang, Appellant Pro Se.  William Mark Dunn, Assistant Attorney General, Richmond, Virginia;  John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that granted the United States' motion to substitute it as a party defendant in the place of Defendant Powell and granted the Defendants' motions to dismiss.1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sampang v. Dep't of State Police, No. CA-92-545 (W.D.Va. Aug. 19, 1993).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The court properly construed some of Appellant's claims under the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1985 & Supp.1994), some under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and some under 42 U.S.C. Sec. 1983 (1988)


2
 We deny Appellant's Motion for Reconsideration of this Court's previous order that denied him in forma pauperis status, his "Motion to Inhibit the Court to Proceed on the Case," and his motion for change of venue